DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The pending claims are examined based on the filing date of instant application (June 21, 2018) rather than the filing date of parent application, U.S. Application No. 15/893,403 (Feb. 09, 2018) because independent claims 1 and 24 contain subject matter that is not disclosed in the parent application.  Specifically, claims 1 and 24 require that the test port member comprises a “recessed end wall forming a first cavity and a second cavity.”  This feature is not disclosed in the parent application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The claims are rejected as follows:
Claims 1, 4, 6, 24, 26, 28, 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ottesen et al., US 2009/0173233 (“Ottesen”) in view of Morse, US 2006/0112757 (“Morse”).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ottesen in view of Morse and in further view of Hoffman et al., US 2007/0028777 (“Hoffman”).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ottesen in view of Morse and in further view of Corbin et al., US 2008/0009833 (“Corbin”).

Regarding claim 1, Ottesen disclsoes a filter 31 used in clean room applications.  Ottesen Fig. 7, [0064].  The filter 31 comprises a right-hand filter media section 35 which can be pleated.  Id. at Fig. 7, [0056], [0064].  Therefore, this filter media 35 corresponds to the “pleated v-shaped filter media.”  The pleats extend to a predefined height, which is the height of the pleats.  Id.  For convenience, the right-hand filter element section 35 is hereafter referenced as “the filter media 35.”
The filter 31 further comprises an illumination segment 32 (the “test port member”).  Ottesen Fig. 7, [0064].  The structure of the illumination segment 32 is seen in Fig. 5.  This figure uses the term “light cover 22” to describe the illumination segment.  Id. at Fig. 5, [0057].  The illumination segment 32 has a top face (the “test port front face”) and a bottom face (the “test port rear face”).  Id
The filter 31 further comprises a frame 34 (the “peripheral frame”) receiving the filter media 35 and the illumination segment 32.  Ottesen Fig. 7, [0064].  The frame 34 maintains the filter media 35 and the illumination segment 32 in an adjacent relationship.  Id.
The illumination segment 32 and the filter media 35 are retained by the frame 34.  Ottesen Fig. 7, [0064].  The illumination segment 32 is positioned between the frame 34 and a truncated portion at the top left-hand corner of the filter media 35.  Id.  An inwardly facing side of the illumination segment engages an outer periphery of the filter media 35.  Id.  Two other sides of the illumination segment engage frame 34.  Id.  The illumination segment 32 defines two cavities within frame 34.  Id. at Fig. 5.  One of the cavities extends from the top of light emitter 20 to the top of filter media 23.  Id. at Fig. 5.  The other cavity extends from the bottom of light emitter 20 to the bottom of the illumination segment.  Id.
The truncated portion of the filter media 35 has a shape of a triangular truncated portion.  Ottesen Fig. 7.  The illumination segment 32 matches the triangular truncated portion.  Id.  
The illumination segment 32 comprises a recessed end wall, which is the wall that holds the light emitter 20.  Ottesen Fig. 5, [0059].  The recessed end wall forms a first cavity, which is the cavity that extends from the bottom of light emitter 20 to the bottom of the illumination segment.  Id.  The recessed end wall also forms a second cavity which is the cavity that extends from the top of light emitter 20 to the top of filter media 23.  Id
The recessed end wall is positioned between a top, upstream side and a bottom, downstream side of the filter 31.  Ottesen Fig. 5.  Note that Fig. 3 shows one option of fluid flow through the device.  In this illustration, fluid moves from the top of the filter to the bottom.  Therefore, the top side of the filter 31 can be the upstream side, with the bottom being the downstream side.
The top face of the illumination segment 32 includes a media sealing interface 24 for sealing the illumination segment 32 to the filter media 35.  Ottesen Fig. 5, [0056].  The bottom face of the illumination segment 32 includes a cover sealing 25 for sealing the illumination segment 32 to the filter media 35.  Id. at Fig. 5, [0057].  The recessed end wall extends in an opposite direction to the seals 24, 25 away from the truncated portion of the filter media 35.  Id.  The recessed end wall, the seals 24, 25 are substantially parallel to each other, as seen in Fig. 5.  The seal 24 extends to the top face of the filter media 35.  Id. at Fig. 5.  The seal 25 extends to the bottom face of the filter media 35.  Id.  The seals 24, 25 retain the filter media 35 with respect to the illumination segment.  Id. at [0056], [0057].
The second cavity extends to the top, upstream side of the filter 31.  See Ottesen Fig. 5.
The filter 31 is rectangular.  See Ottesen Fig. 7.

    PNG
    media_image1.png
    1333
    1438
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    893
    1004
    media_image2.png
    Greyscale


Ottesen differs from claim 1 because it does not disclose that the illumination segment 32 comprises a “first through port” extending between the top and bottom 
Ottesen also differs from claim 1 because it does not disclose the illumination segment 32 comprising a three-sided outer periphery.
Ottesen further differs from claim 1 because it does not teach a first and second flange extending over the top and bottom of the filter media, in the position where the seals 24, 25 are located.  
Regarding the first issue, as noted, Ottesen’s filter 31 is used in clean room applications.  Ottesen [0005].  Additionally, the illumination segment 32 is a part of the frame 34, and is used to separate two filter media sections 35 from one another.  Id. at Fig. 7, [0064].  
With this in mind, Morse discloses filter 304 used in clean room environments.  Morse Fig. 3A, [0004], [0046].  The filter 304 comprises a frame 306 with a centerboard 308 separating two filter media packs 310.  Id. at Figs. 3, 3A, [0043].  The center board 308 comprises a sleeve 380 with a passage 320 that extends from a front face through an opposing rear face of the center board 308.  Id.  An aerosol injection tube 388 is connected to the passage 320 via quick disconnect 382.  Id. at Fig. 3A, [0047].  The tube 388 injects aerosol into the passage 320, and in this way the passage 320 serves as an aerosol injection port that facilitates delivery of aerosol into a plenum 322 of the Id.  The delivery of aerosol allows a user to test whether the filter has a leak.  Id. at [0009].

    PNG
    media_image3.png
    662
    634
    media_image3.png
    Greyscale

It would have been obvious to provide Morse’s sleeve 380 through Ottesen’s illumination segment 32, to allow a user to inject aerosol into Ottesen’s system to determine whether the filter 31 has a leak1.  
With this modification, Morse’s passage 320 corresponds to the “first through port.”  See Morse Fig. 3A, [0043].  The quick disconnect 382 is the “plug.”  Id
Additionally, Morse’s tube 388 corresponds to the “fill member.”  See Morse Fig. 3A, [0047].  This tube 388 would be within the top, second cavity of Ottesen’s illumination segment.  The tube 388 would extend from the recessed end wall to the top, upstream side of Ottesn’s filter.  The interior of the tube 388 corresponds to the “second through port.”  The interior of the tube 388 is in fluid communication with the passage 320, because the tube 388 injects aerosol into the passage 320.  The interior of tube 388 would extend from the passage 320 to the top, upstream side of Ottesen’s filter.

    PNG
    media_image1.png
    1333
    1438
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    813
    1045
    media_image4.png
    Greyscale


Regarding the second issue, it would have been obvious to change the shape of the illumination segment 32 to be triangular.  This would involve removing the left-hand filter media 35, while changing the shape of the illumination segment 32 to fill this space.  This modification would have been within the ambit of a person of ordinary skill in the art because it would merely represent changing the shape of the device with no significant change in function.  See MPEP 2144.04(IV)(B).  
More specifically, the filter media 35 is provided to remove contaminants from clean room environments.  Ottesen [0005].  The illumination segment 32 is part of the Id. at [0024].  The reference suggests that a single piece of filter media can be used with the filter, because this configuration is illustrated in the Fig. 8 embodiment.  Id. at Fig. 8, [0064].  The reference also suggests that the shape of the illumination segment 32 can take a variety of shapes.  For instance, Fig. 6 illustrates the illumination segment 29 extending horizontally across the filter, while Fig. 7 illustrates the segment 32 extending diagonally, with Fig. 8 illustrating the segment extending around the perimeter of the filter.  Id. at Figs. 6–8, [0063]–[0065].  
Therefore, removing the left-hand filter section 35, and changing the shape of the illumination segment 32 to fill this void, would be a routine engineering choice that would not significantly alter the function of the filter.  Rather, the filter 31 would operate in substantially the same way with this modification because the filter can operate with a single filter media segment 35 (Fig. 8) or multiple filter media segments (Fig. 7) with the illumination segment 32 being operable with a variety of shapes (Figs. 6–8).
With this modification, the illumination segment 32 would have a three-sided outer periphery because it would be triangular.  The three-sided outer periphery would include an inwardly facing side which engages the truncated, upper-left corner of the right-hand filter media segment 35.  The illumination segment 32 would also comprise two remaining sides extending between top and bottom faces of the illumination segment 32 engaging the frame 34 (these two remaining sides are seen in Fig 7 by the two sides of the left-hand filter media segment 35 that engages the frame 34).
Regarding the third issue—it would have been obvious to provide a flange on the top and bottom of the illumination segment 32, to cover the top and bottom of the filter media 35, in order to provide structural support to the filter media 35.
More specifically, Morse discloses that its center board 308 comprises a flange on the top and bottom which extends over the filter media 310 to retain the media 310 between the flanges 308.  Morse Fig. 3A, [0043].  Because Morse’s center board 308 serves a similar function to Ottesen’s illumination segment 32, it would have been obvious for the illumination segment 32 to have a first flange extending from the top and a second flange extending from the bottom to assist in attaching the segment 32 to the filter media 35.  With this modification, the first and second flange would extend in an opposite direction from the recessed end wall (as the flanges would extend toward the right while the recessed end wall would extend within the segment 32), but would be substantially parallel to each other.  

    PNG
    media_image5.png
    668
    909
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1067
    1329
    media_image6.png
    Greyscale

Claim 4 requires for the filter of claim 1, the plug is an aerosol plunger at rest in a closed position.  
Morse’s aerosol injection port 320 comprises a quick disconnect 382 (corresponding to the “plug”).  Morse Fig. 3A, [0047].  The quick disconnect 382 can comprise a check valve 192, which is a plunger at rest in a closed position when the aerosol test is not performed.  Morse Fig. 1, [0037].
Claim 6 requires for the filter of claim 1, the second through port receives a plug.  
The interior of Morse’s tube 388 receives the quick disconnect 382, because these elements are connected to one another.  Morse Fig. 3A, [0047].
Claim 28 requires for the filter of claim 1, the fill member only occupies the second cavity.
Morse’s tube 388 would only be located in Ottesen’s second cavity, as seen in the annotated figures in the rejection of claim 1 above.
Claim 30 requires for the filter of clam 1, the fill member extends from an upstream surface of the recessed end wall to an upstream flange of the peripheral frame.
Ottesen does not disclose the full structure of the frame 34.  Therefore, it does not provide enough information to teach that the frame 34 comprises an upstream flange.  
However, Morse disclsoes a clean room filter comprising a frame 142 that surrounds a filter media.  Morse Fig. 1, [0028].  The frame includes a first flange that is provided on the top of the filter media, and second flange that is provided on the bottom of the filter media.  Id.  These flanges are beneficial because they provide structural support to the filter media.  Id.  It would have been obvious for Ottesen’s frame 34 to have a flange on the bottom and top, to cover the upstream and downstream faces of the filter media 35, to provide structural support to the filter media 35. 
With this modification, Morse’s tube 388 would extend from a top, upstream surface of Ottesen’s recessed end wall to a top, upstream flange of the Ottesen’s frame 34, as seen in the annotated figures in the rejection of claim 1 above.
Claim 31 requires for the filter of claim 1, “the one or more fill members is an adhesive.”  The transitional phrase “is” is interpreted to be open-ended.  See MPEP 2111.03.  Therefore, the prior art corresponds to claim 31, so long as the fill member has at least some adhesive, even if it includes other features.
In Morse, the tube 388 is connected to the quick disconnect 382.  The Examiner takes official notice that some type of adhesive is used to attach the tube 388 to the See MPEP 2144.03.
Alternatively, it would have been obvious for the tube 388 to be manufactured from a thermoplastic material, because this material is commonly used to make flexible tubes.  See Corbin [0130].  The thermoplastic materials used to manufacture flexible tubing can act as an adhesive in the molten state.  Id.  Therefore, when the tube 388 is made from a thermoplastic material, it would be an adhesive.
Claim 32 requires for the filter of claim 1, the fill member is triangular in shape.
The change is shape or form is a matter of routine engineering choice, absent persuasive evidence that the particular configuration is significant to the claimed invention.  See MPEP 2144.04(IV)(B).
Here, Morse’s tube 388 is used to provide aerosol into the filter, to test whether the filter has a leak.  Morse Fig. 3A, [0044].  This tube 388 is shown as having a circular cross section because it cylindrical.  Id.  However, Morse’s tube 388 would be able to perform this function whether the cross section was circular or triangular.  Therefore, changing the shape of the tube 388 to have a triangular cross-section would have been a routine engineering choice.
Additionally, instant disclosure fails to indicate that the shape of the fill member is critical to the invention.  Rather, the disclosure teaches that the triangular shape is not critical as it “may be a variety of constructions, materials, quantities, shapes and sizes and still be within the scope of the invention.”  Disclosure [0045].  
Regarding claim 24, Ottesen discloses a filter 31 used in clean room applications.  Ottesen Fig. 7, [0064].  The filter 31 comprises a rectangular frame 34 Id.  The frame 34 surrounds two filter media sections 35 and an illumination segment 32 (the “test port member”).  Id.  
For convenience, the right-hand filter media segment 35 is hereafter referenced as “the filter media 35.”  Additionally, the structure of the illumination segment 32 is seen in Fig. 5.  This figure uses the term “light cover 22” to describe the illumination segment.  Id. at Fig. 5, [0057].
The filter media 35 is a pleated v-shaped filter media because it can be pleated.  Ottesen [0053].  The filter media has a top face (the “filter media front face”) and a bottom face (the “filter media rear face”).  Id. at Fig. 5.  The pleats extend to a predefined height, which is the height of the pleats.  Id. at [0053].
The filter media 35 has a triangular truncated portion removed at a truncated corner of the filter media 35, which is the top left-hand corner of the filter media 35.  Ottesen Fig. 7.
The illumination segment 32 has a top face (the “test port front face”) and an opposing bottom face (the “test port rear face”).  Ottesen Fig. 5.
The illumination segment 32 also comprises an inwardly facing side, which is the side that engages the top-left corner of the filter media 35.  Ottesen Fig. 7.  This inwardly facing side extends between the top and bottom faces of the illumination segment 32.  Id. 
The frame 34 receives and retains the filter media 35 and the illumination segment 32 in an adjacent relationship to form a rectangular outer periphery engaging the inner periphery of the frame 34.  Ottesen Fig. 7, [0064].
The illumination segment 32 is positioned between the frame 34 and the truncated portion of the filter media 35.  Ottesen Fig. 7, [0064].  The inwardly facing side of the illumination segment engages the top left-hand corner (the “outer periphery”) of the filter media 35.  Id.
The illumination segment 32 matches the truncated portion of the filter media 35.  Ottesen Fig. 7, [0064].
The illumination segment 32 comprises a recessed end wall, which is the wall that holds the light emitter 20.  Ottesen Fig. 5, [0059].  The recessed end wall forms a first cavity which is the cavity that extends from the top of light emitter 20 to the top of filter media 23.  Id. The recessed end wall also forms a second cavity, which is the cavity that extends from the bottom of light emitter 20 to the bottom of the illumination segment.  Id.  The first and second cavities are separated by the recessed end wall.  Id.  The second cavity extends to the bottom face of the filter media 35.  Id.  The recessed end wall extends away from the filter media 35.  Id.  
The top face of the illumination segment 32 includes a top media sealing interface 24 and a bottom cover sealing 25 for sealing the illumination segment 32 to the filter media 35.  Ottesen Fig. 5, [0057].  The seals 24, 25 extend in an opposite direction to the recessed end wall in a direction toward the filter media 35.  Id.  The recessed end wall, and the seals 24, 25 are substantially parallel to each other.  The sealing 24 extends to the top face of the filter media 35.  Id. at Fig. 5.  The sealing 25 extends to the bottom face of the filter media 35.  Id
The seals 24, 25 are adhesives on the illumination segment 32 inwardly facing to adhere the inwardly facing side of the illumination segment 32 to the filter media 35.  Ottesen Fig. 5, [0057].

    PNG
    media_image7.png
    1175
    1726
    media_image7.png
    Greyscale


    PNG
    media_image2.png
    893
    1004
    media_image2.png
    Greyscale

Ottesen differs from claim 24 because it disclsoes the filter 31 comprising two filter media sections 35, rather than a single filter media as required by the claim.  
Ottesen further differs from claim 24 because it does not disclose the frame 34 including a downstream flange and an upstream flange.  Ottesen also fails to disclose the illumination segment 32 having first and second flanges extending in an opposite direction to the recessed end wall inwardly towards the filter media 35.
Ottesen furthermore differs from claim 24 because it does not disclose the illumination segment 32 having a first through port, formed on the recessed end wall, and extending between the top and bottom faces of the illumination segment 32.  Ottesen also does not disclose the illumination segment 32 including a fill member within the second cavity, with the fill member including a second through port in fluid communication with the first through port, and the second through port extending from the recessed end wall to the upstream flange of the frame.  As such, the reference also fails to teach the first through port and the second through port receiving a plug, with the plug being retained within the first cavity and the second cavity.
Regarding the first issue, Ottesen’s filter 31 can comprise a single filter media segment (as seen in Fig. 8) or multiple segments (as seen in Fig. 7).  Therefore, it would have been obvious for the filter 31 in the Fig. 7 embodiment to only comprise the right-hand filter media segment 35 because multiple media segments is not critical to the device.  Ottesen Figs. 7, 8, [0064], [0065].  Additionally, Ottesen’s illumination segment 32 can be provided at various locations of the filter 31, including at the perimeter.  Ottesen [0038].  The illumination segment 32 can take a variety of shapes because the Fig. 4 embodiment illustrates it as linear, the Fig. 7 embodiment illustrates Id. at Figs. 4, 7, 8.  As such, it would have been obvious to modify the illumination segment 32 in Fig. 7 to have a triangular shape (i.e., to take up the space occupied by the left-hand filter media segment 35) because doing so would be a routine engineering choice, and would not affect the function of the device.  MPEP 2144.04(IV)(B).     
Regarding the second issue, Morse disclsoes a clean room filter comprising a frame 142 that surrounds a filter media.  Morse Fig. 1, [0028].  The frame includes a first flange that is provided on the top of the filter media, and second flange that is provided on the bottom of the filter media.  Id.  These flanges are beneficial because they provide structural support to the filter media.  Id.  It would have been obvious for Ottesen’s frame 34 to have a flange on the bottom and top, to cover the upstream and downstream faces of the filter media 35, to provide structural support to the filter media 35. Note that in Ottesen the top or bottom side of the filter media could be the upstream or downstream side, depending on the desired direction of airflow through the device.

    PNG
    media_image8.png
    774
    915
    media_image8.png
    Greyscale

Additionally, Morse discloses that its center board 308 comprises a flange on the top and bottom which extends over the filter media 310 to retain the media 310 between the flanges 308.  Morse Fig. 3A, [0043].  Because Morse’s center board 308 serves a similar function to Ottesen’s illumination segment 32, it would have been obvious for the illumination segment 32 to have a first flange extending from the top and a second flange extending from the bottom to assist in attaching the segment 32 to the filter media 35.  With this modification, the first and second flanges would extend in an opposite direction from the recessed end wall (as the flanges would extend toward the right while the recessed end wall would extend within the segment 32), but would be substantially parallel to each other. 

    PNG
    media_image5.png
    668
    909
    media_image5.png
    Greyscale

Regarding the third issue, as noted, Ottesen’s filter 31 is used in clean room applications.  Ottesen [0005].  Additionally, the illumination segment 32 is a part of the frame 34, and is used to separate two filter media sections 35 from one another.  Id. at Fig. 7, [0064].  
With this in mind, Morse discloses filter 304 used in clean room environments.  Morse Fig. 3A, [0004], [0046].  The filter 304 comprises a frame 306 with a centerboard 308 separating two filter media packs 310.  Id. at Figs. 3, 3A, [0043].  The center board 308 comprises a sleeve 380 that extends from a front face through an opposing rear face of the center board 308.  Id.  The sleeve 380 has a passage 320 serves as an aerosol injection port that facilitates delivery of aerosol into a plenum 322 of the filter assembly.  Id.  The delivery of aerosol allows a user to test whether the filter has a leak.  Id. at [0009].

    PNG
    media_image3.png
    662
    634
    media_image3.png
    Greyscale

It would have been obvious to provide Morse’s sleeve 380 through Ottesen’s illumination segment 32, to allow a user to inject aerosol into Ottesen’s system to determine whether the filter 31 has a leak2.  
With this modification, the sleeve 380 would correspond to the “fill member.” The opening in the recessed end wall of Ottesen’s illumination segment 32 receiving the sleeve 380 would correspond to the “first through port.”  The interior opening 320 in the 
Morse’s sleeve 380 would extend within Ottesen’s second cavity.  Morse teaches that the valve 314 can be disposed completely within the centerboard 308.  Morse [0043].  Therefore, the valve 314 would extend within the second cavity.  The tube 388 would extend within Ottesen’s first cavity, because it is located above the valve 314.
When the bottom of Ottesen’s filter media 35 is the upstream side, the opening 320 in Morse’s sleeve 380 would extend from the recessed end wall of Ottesen’s illumination segment 32 to the upstream flange of Ottesen’s frame 34.  
Note that the limitation—“the second through port of the fill member extends from the recessed end wall to the upstream flange of the rectangular frame”—is interpreted to mean that the second through port extends toward the upstream flange.  This interpretation is consistent with the disclosure Fig. 13 illustrates the through port 72 extending toward an upstream flange, but not actually to the flange.  Disclosure Fig. 13, [0045].
Claim 26 requires for the filter of claim 24, “the fill member is an adhesive.”  The transitional phrase “is” is interpreted to be open-ended.  See MPEP 2111.03.  Therefore, the prior art corresponds to claim 31, so long as the fill member has at least some adhesive, even if it includes other features.
Ottesen teaches that the sleeve 380 can be secured to the centerboard using adhesives, such as caulking.  Ottesen Fig. 3A, [0048]. Therefore, the sleeve 380 would contain at least some adhesive, and would correspond to claim 31.
Claim 27 requires for the filter of claim 24, the fill member is a triangular plastic member.
The change is shape or form is a matter of routine engineering choice, absent persuasive evidence that the particular configuration is significant to the claimed invention.  See MPEP 2144.04(IV)(B).
Additionally, the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.
Here, Morse fails to disclose the sleeve 380 having a triangular shape.  Additionally, the reference fails to teach that the sleeve 380 is manufactured from plastic.
However, Morse’s sleeve 380 is used to provide aerosol into the filter, to test whether the filter has a leak.  Morse Fig. 3A, [0044].  This sleeve 380 is shown as having a circular cross section because it cylindrical.  Id.  However, Morse’s sleeve 380 would be able to perform this function whether the cross section was circular or triangular.  Therefore, changing the shape of the sleeve 380 to have a triangular cross-section would have been a routine engineering choice.
Additionally, instant disclosure fails to indicate that the shape of the fill member is critical to the invention.  Rather, the disclosure teaches that the triangular shape is not critical as it “may be a variety of constructions, materials, quantities, shapes and sizes and still be within the scope of the invention.”  Disclosure [0045].  
Furthermore, the sleeve 380 forms a housing that holds valve 314.  Morse Fig. 3A, [0047], [0048].  Hoffmann discloses a valve body that can be used with a filtration Id.  It would have been obvious to manufacture Morse’s sleeve 380 from plastic to reduce cost.  It also would have been obvious to manufacture the sleeve 380 from plastic, because this would merely represent selecting a known material based on the suitability of its intended use.  See MPEP 2144.07.  
Claim 33 requires for the device of claim 24, the plug is an aerosol plunger at rest in a closed position.
In Morse, the valve 314 and tube 388 collectively are an aerosol plunger at rest in a closed position, because these components are used to supply aerosol to the filter system, but the valve 314 is not open (i.e., is at rest) unless an aerosol test is performed.  See Morse [0044].
Response to Arguments
35 U.S.C. 112(a) Rejections 
The Examiner withdraws the 35 U.S.C. 112(a) rejection of claim 29 because this claim is cancelled.
35 U.S.C. 103 Rejections
With respect to claim 1, the Examiner has updated the interpretation of Ottesen in view of Morse to better clarify how the combination corresponds to the claimed invention.
With respect to claim 24, the Applicant argues that the Ottesen’s second cavity (the cavity with numeral 22, seen in Fig. 5) does not extend from a recessed end wall (the top wall of this cavity) to an upstream flange, as required by the claim.  See Id.  The Applicant argues that the flow through the filter could not be reversed, because in a preferred embodiment, clean air flows from inlet plane 27 to outlet plane 27.  Id. (citing Ottesen Fig. 5, [0025], [0053], [0054]).  The Applicant asserts that modifying Ottesen to change the upstream and downstream sides of the filter would make Ottesen inoperable for its intended purpose of providing both clean air and light.  Id.  
 The Examiner respectfully disagrees.  It would have been obvious for fluid to flow from bottom to top of Ottesen’s filter, depending on the desired flow direction through the device.  While a preferred embodiment of Ottesen illustrates that the top of the filter is the upstream side, this does not teach away from the interpretation of the prior art given above.  Note also that the flow direction through the filter could be reversed, for instance, if the filter system was used to ventilate the room in which it is provided.  The orientation could also be changed if the filter was provided in the floor or wall of the room in which it is provided.  
Furthermore, note that the terms “upstream” and “downstream” do not receive much patentable weight, because they describe the intended use rather than the structure of the apparatus.  See MPEP 2114(II).  
Additionally, note that the language of claim 24 requires that the “rectangular frame” comprises a “downstream flange” and an “upstream flange.”  The claim does not specify that the “upstream flange” is upstream of the “downstream flange” in relation to fluid flow.  Rather, under the broadest reasonable interpretation, the “upstream flange” See Ottesen Fig. 3, [0052].  The flange at the bottom of the frame would be the “upstream flange” because it is upstream of the space below the filter.  In this way, the combination of Ottesen and Morse would correspond to claim 24, even if the flow direction through the filter was not reversed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A person of ordinary skill in the art would have a reasonable expectation of success with this modification because Morse’s passage 320 is provided in the center board of the frame 306, which separates two filter media segments 310.  Morse Fig. 3A, [0043].  The center board 308 is very similar to Ottesen’s illumination segment 32, because the segment 32 is part of frame 34 which separates two filter media segments 35.  Ottesen Fig. 7, [0064].  Additionally, Morse and Ottesen both describe filters that are used in clean room environments.  Ottesen [0005]; Morse [0004].  Therefore, a person of ordinary skill in the art would understand the desirability of providing Morse’s passage 320 in Ottesen’s illumination segment 32 to test for leakage.  
        
        2 A person of ordinary skill in the art would have a reasonable expectation of success with this modification because Morse’s passage 320 is provided in the center board of the frame 306, which separates two filter media segments 310.  Morse Fig. 3A, [0043].  The center board 308 is very similar to Ottesen’s illumination segment 32, because the segment 32 is part of frame 34 which separates two filter media segments 35.  Ottesen Fig. 7, [0064].  Additionally, Morse and Ottesen both describe filters that are used in clean room environments.  Ottesen [0005]; Morse [0004].  Therefore, a person of ordinary skill in the art would understand the desirability of providing Morse’s passage 320 in Ottesen’s illumination segment 32 to test for leakage.